71 N.J. 492 (1976)
366 A.2d 648
CITY OF JERSEY CITY, A MUNICIPAL CORP. OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
JERSEY CITY PARKING AUTHORITY, A PUBLIC BODY POLITIC AND CORPORATE CONSTITUTING A POLITICAL SUBDIVISION OF THE STATE OF NEW JERSEY, CREATED BY ORDINANCE OF THE CITY OF JERSEY CITY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 23, 1976.
Decided December 8, 1976.
Mr. Thomas Fodice, Assistant Corporation Counsel, argued the cause for appellant (Mr. Dennis L. McGill, Corporation Counsel, attorney; Mr. William L. Cleary, Jr., First Assistant Corporation Counsel, on the brief).
Mr. John J. Sheehy argued the cause for respondent.
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.